EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Claim 1, line 17 	replace “the range” with “a range”


Claim 15, line 16	replace “the range” with “a range”






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-13, and 15 are allowed over the closest references cited below.

The present invention is drawn to a polypropylene composition comprising:  a) 37.0 to 95.0 wt %, based on a total weight of the polypropylene composition, of a polypropylene base material, wherein the polypropylene base material comprises a propylene homopolymer and a heterophasic propylene copolymer in a weight ratio of propylene homopolymer to heterophasic propylene copolymer in a range of 1:5 to 1:25, b) 4.5 to 50.0 wt % of a carbon fiber, and c) 0.5 to 13.0 wt % of an adhesion promoter, wherein the carbon fiber is a roving and has an average fiber length in a range of 4.0 to 17.0 mm, the polypropylene is present in the form of particles with components a) and c) forming a polymer matrix having a melt flow rate (230 ºC, 2.16 kg) in a range of 2.0 to 250 g/10 min, and wherein an average particle length of the polypropylene composition corresponds to an average fiber length of the carbon fiber, and wherein the propylene homopolymer has a1) a melting temperature of at least 150 ºC and/or a2) a xylene cold soluble content of ≤ 4 wt %, the heterophasic propylene copolymer has a2) a xylene cold soluble content of > 5.0 wt % and/or b2) a comonomer content of 30.0 mole %, and wherein the polypropylene base material and the adhesion promoter are the only polymeric compounds in the polypropylene composition.  
See claims for full details.

Borgano et al. (WO 2016/18888860/US 10,717,832) discloses a composition comprising 45 wt % of a polypropylene homopolymer, 45 wt % of a heterophasic propylene copolymer, 5 wt % of “carbon fiber”, and 5 wt % of an adhesion promoter, wherein the polypropylene homopolymer has a melting temperature of 167 ºC, and the heterophasic propylene copolymer has xylene cold soluble content of 30 wt %.  The “carbon fiber” is a nonwoven fabric comprising 80 wt % of carbon fibers having an average diameter of 7 µm.  Reference does not teach a propylene base material wherein a weight ratio of propylene homopolymer to heterophasic propylene copolymer in a range of 1:5 to 1:25 or use of a carbon fiber roving.



Lummerstorfer et al. (US 10,752,762) discloses a polypropylene composition comprising 66.3 wt % of polypropylene homopolymer having MFR (230 ºC, 2.16 kg) of 75 g/10 min, XCS of 2.2 wt %, and Tm of 164 ºC, 27.0 wt % of carbon fiber having a diameter of 7.2 µm, and 6.8 wt % of maleic anhydride modified ethylene-propylene copolymer having MFR (190 ºC, 2.16 kg) of more than 80 g/10 min as an adhesion promoter.  Reference does not teach a polypropylene composition comprising a propylene homopolymer and a heterophasic propylene copolymer.

Katayama (US 2018/0257262) a polypropylene composition comprising a polypropylene base material made of 95 wt % propylene-ethylene copolymer (Sun-Allomer PBM60A; MFR 60) and 5 wt % maleic acid modified polypropylene (Orevac CA100; MFR 10) and carbon fiber in an amount of 20 wt %, based on a total weight of the polypropylene base material and carbon fiber having a diameter of 7 µm (ToraycaT700SC-24000-50C).  Reference does not teach a polypropylene composition comprising a propylene homopolymer and a heterophasic propylene copolymer.  

Katayama (JP 2006-272773) discloses a polypropylene composition comprising a polypropylene base material made of 90 wt % polypropylene homopolymer (Sumitomo Polypropylene Z101A; MFR 30) and 10 wt % maleic acid modified polypropylene (Orevac CA100; MFR 10) and carbon fiber in an amount of 30 wt %, based on a total weight of the polypropylene base material and carbon fiber having a diameter of 7 µm (ToraycaT700SC-24000-50C).  Reference does not teach a polypropylene composition comprising a propylene homopolymer and a heterophasic propylene copolymer.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
August 5, 2022